Citation Nr: 1143554	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.  He served in the Republic of Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent evaluation effective January 28, 2008, and erectile dysfunction, assigning a noncompensable evaluation effective January 28, 2008; and granted entitlement to special monthly compensation based on loss of use of a creative organ effective January 28, 2008.  In April 2008, the Veteran submitted a notice of disagreement (NOD) with the disability rating assigned for PTSD and subsequently perfected his appeal in July 2008.

In June 2008, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective January 28, 2008.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As the Veteran is challenging the disability rating assigned for his service-connected PTSD, and the record raises assertions that he is unable to secure or follow a substantially gainful occupation because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to an initial rating in excess of 70 percent for PTSD and TDIU.

With regard to the Veteran's claim for an increased initial rating for PTSD, there is some evidence that the Veteran's symptoms may have worsened since his last VA examination.  Notably, at a September 2008 VA general medical examination, the Veteran reported only working six months out of the prior year due to difficulty working with people.  This conflicts with his June 2008 VA PTSD examination when he stated that he had "no problems working" and had only missed "some days" of work due to his PTSD.  Additionally, this shows much more missed work than the June 2008 letter from the Veteran's job broker stating that the Veteran had only missed 40 days in the previous three year period.  As this may indicate a worsening of his PTSD symptoms, the Board finds that a new VA examination is warranted in order to determine the current severity of his PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased initial rating for PTSD must be remanded for a new VA examination.

Additionally, there is some indication that there may be outstanding VA treatment records.  On his May 2008 TDIU application, the Veteran indicated that he received treatment at the "VAMC."  Further, at his June 2008 VA examination, the Veteran complained about being upset with VA medical treatment.  Despite these references to possible VA treatment, the claims file is negative for any VA treatment records.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2011).  As such, the case must be remanded to obtain any outstanding VA treatment records.

With regard to the Veteran's claim for TDIU, the Veteran claims that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  Although he is currently self-employed part-time, he contends this is not substantially gainful employment.  As an increased rating for PTSD could impact the Veteran's TDIU claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the readjudication of the Veteran's claim of entitlement to an increased initial rating for PTSD, the AMC should readjudicate his claim for TDIU.  Specifically, the AMC should obtain a new VA examination addressing the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding VA psychiatric treatment records. 

If the AMC is unable to secure any VA treatment records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Thereafter, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination in order to determine whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  A complete rationale must be provided for any opinion.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an initial rating in excess of 70 percent for PTSD should be readjudicated.  Thereafter, the claim of entitlement to TDIU should be adjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

